      Case 2:20-cv-00235-KJM-DB Document 1 Filed 01/31/20 Page 1 of 18


 1   ULRICO S. ROSALES, State Bar No. 139809
     Email: rrosales@wsgr.com
 2   MEAGHAN SNYDER, State Bar No. 279392
     Email: msnyder@wsgr.com
 3   WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
 4   650 Page Mill Road
     Palo Alto, CA 94304-1050
 5   Telephone: (650) 493-9300
     Facsimile: (650) 565-5100
 6
     Attorneys for Plaintiff
 7   CUTERA, INC.

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
     CUTERA, INC.,                                       )    Case No.:
11                                                       )
                    Plaintiff,                           )    COMPLAINT FOR: (1)
12                                                       )    MISAPPROPRIATION OF TRADE
            v.                                           )    SECRETS UNDER THE
13                                                       )    CALIFORNIA UNIFORM TRADE
     LUTRONIC AESTHETICS, INC., and                      )    SECRETS ACT AND THE DEFEND
14   Does 1-20.                                          )    TRADE SECRETS ACT; (2)
                                                         )    MISAPPROPRIATION OF TRADE
15                  Defendants.                          )    SECRETS IN VIOLATION OF THE
                                                         )    DEFEND TRADE SECRETS ACT;
16                                                       )    (3) VIOLATION OF RICO; (4)
                                                         )    TORTIOUS INTERFERENCE
17                                                       )    WITH CONTRACTUAL
                                                         )    RELATIONS AND PROSPECTIVE
18                                                       )    ECONOMIC ADVANTAGE; (5)
                                                         )    TORTIOUS INTERFERENCE
19                                                       )    WITH PROSPECTIVE ECONOMIC
                                                         )    ADVANTAGE (6) UNFAIR
20                                                       )    COMPETITION; AND (7) AIDING
                                                         )    AND ABETTING
21                                                       )
                                                         )    JURY TRIAL DEMANDED
22                                                       )

23          Plaintiff Cutera, Inc. (“Cutera” or “Plaintiff”), by and through its attorneys Wilson

24   Sonsini Goodrich & Rosati, complains and alleges against Lutronic Aesthetics, Inc.,

25   (“Lutronic”), as follows:

26                                              The Parties

27          1.      Plaintiff Cutera is, and at all times relevant herein was, a corporation organized

28   and existing under the laws of Delaware, with its principal place of business located in San

     COMPLAINT                                         -1-                                    11361759_1.doc
      Case 2:20-cv-00235-KJM-DB Document 1 Filed 01/31/20 Page 2 of 18

 1   Mateo County, California.

 2           2.      Plaintiff is informed and believes, and thereon alleges, that Defendant Lutronic is,

 3   and at all times relevant herein was, a corporation organized and existing under the laws of

 4   Delaware, with its principal place of business located at 19 Fortune Drive, Billerica,

 5   Massachusetts. Lutronic regularly conducts business in the State of California, although it

 6   apparently is not currently registered with the California Secretary of State and is not authorized

 7   to do so.

 8           3.      Plaintiff does not know the true names and capacities of defendants sued herein as

 9   Does 1 through 20, inclusive, therefore sues such defendants by such fictitious names. Plaintiff

10   will amend this Complaint to allege their true names and capacities when ascertained. Plaintiff is

11   informed and believes, and thereon alleges, that each of the Doe defendants was at all relevant

12   times, the agent, employee, or representative of the named Defendant and/or the other Doe

13   defendants, was acting within the course and scope of such relationship, and is responsible in

14   some manner for the occurrences alleged in this Complaint, and that Plaintiff’s injuries as

15   alleged herein were proximately caused by their respective acts and omissions.

16                                          Jurisdiction and Venue

17           4.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

18   1332(a), because the amount in controversy exceeds $75,000, exclusive of interests and costs and

19   the action is between citizens of different states. Defendant’s unlawful actions have caused

20   Plaintiff to suffer actual and exemplary damages resulting from the loss of not fewer than six (6)

21   employees, hundreds of thousands of dollars in lost sales and revenue, tens of thousands of

22   dollars associated with recruiting and replacing the employees in question, and damage to the

23   value of Plaintiff which Plaintiff estimates to be in excess of $10 million, and well in excess of

24   the $75,000 jurisdictional floor at issue.

25           5.      Venue is proper in the United States District Court for the Eastern District of

26   California pursuant to 28 U.S.C. § 1391 because (i) Defendant has intentionally availed itself of

27   the laws by conducting business in this district and employing individuals in this district; (ii)

28   does substantial business within this district; (iii) is subject to personal jurisdiction in this

     COMPLAINT                                            -2-                                      11361759_1.doc
      Case 2:20-cv-00235-KJM-DB Document 1 Filed 01/31/20 Page 3 of 18

 1   district; and (iv) a substantial part of the events or omissions giving rise to the claim occurred in

 2   this judicial district and Plaintiff was harmed by Defendant’s conduct within this judicial district.

 3                            Factual Background and General Allegations

 4          6.       Plaintiff Cutera develops products and treatments for medical aesthetic

 5   professionals for use on patients.

 6          7.      Defendant Lutronic also develops products for medical aesthetic professionals for

 7   use on patients. Cutera and Lutronic are direct competitors.

 8          8.      Cutera employs approximately 217 employees in the State of California. It

 9   invests substantial amounts of money and other resources to recruit, interview, hire, train, retain,

10   develop and manage the performance of its employees throughout the company, including in its

11   sales organization.

12          9.      In January 2020, Lutronic hired at least four Cutera employees, including Larry

13   Laber, Jonathan Baker, John Yannocone, and Jina Kim (the “Former Cutera Employees”).

14          10.     Plaintiff is informed and believes, and thereon alleges, that Lutronic first solicited

15   and hired Larry Laber, Cutera’s then Executive Vice President of Sales, and one of Cutera’s

16   highest-ranking employees. On January 17, 2020, Laber abruptly resigned from his position,

17   refusing upon his exit to affirm his contractual obligations to protect Cutera’s confidential,

18   proprietary, and trade secret information (“Trade Secret Information”), and to refrain from using

19   Cutera Trade Secret Information to solicit Cutera employees. Laber also failed to return his

20   company issued laptop computer for approximately 12 days after his termination. Instead, Laber

21   immediately went to work for Lutronic, a direct competitor, and continued to unlawfully solicit

22   Cutera’s employees.

23          11.     On the very same day, January 17, 2020, almost simultaneously, and also without

24   any notice whatsoever, the other Former Cutera Employees also terminated their employment

25   with Cutera. Although legally and contractually obligated to do so, Messrs. Baker and

26   Yannocone, and Ms. Kim also failed to return their Cutera-issued laptop computers immediately

27   upon termination despite demands that they do so. Messers. Baker and Yannocone also refused

28   to affirm their contractual obligations to protect Cutera’s Trade Secret Information.

     COMPLAINT                                          -3-                                     11361759_1.doc
      Case 2:20-cv-00235-KJM-DB Document 1 Filed 01/31/20 Page 4 of 18

 1          12.     Cutera has made significant efforts to protect its Trade Secret Information from

 2   disclosure. For example, Cutera’s Code of Business Conduct & Ethics includes a section

 3   specifically addresses “Protection of Intellectual Property & Confidential Information,” and

 4   makes clear that “[e]mployees, officers and directors must maintain the confidentiality of all

 5   information so entrusted to them, except when disclosure is authorized or legally mandated.”

 6   The Code also addresses protecting passwords, mobile security, and the acceptable usage of

 7   Cutera systems (including prohibiting the “unauthorized transmission of company data”). Cutera

 8   also provides employee training on the subject of protecting its Trade Secret Information, and

 9   also addresses the matter in its employee handbook, including in the section involving “Conflicts

10   of Interest.” The handbook also advises Cutera employees that “[a]ccess to confidential

11   information should be on a ‘need-to-know’ basis.”

12          13.     In addition, Cutera requires its employees to sign confidentiality agreements. As

13   a condition of employment with Cutera, each of the Former Cutera Employees signed an

14   agreement pursuant to which they agreed that (i) during and after their employment they would

15   protect, hold in strict confidence, and not use (except for Cutera’s benefit) Cutera’s Trade Secret

16   Information, and (ii) upon terminating their employment with Cutera, they would deliver to

17   Cutera (and would not keep in their possession, recreate or deliver to anyone else) any and all

18   Cutera documents and property, including Cutera’s Trade Secret Information. Messrs. Laber,

19   Baker and Yannocone also agreed that (iii) during the term of their employment with Cutera they

20   would not engage in any other employment, occupation, consulting or other business activity

21   directly related to the business in which Cutera was involved, and would not engage in any other

22   activities that conflicted with the employee’s obligations to Cutera; (iv) they would sign and

23   deliver to Cutera a “Termination Certification” confirming certain obligations to Cutera; and (v)

24   for a period of 12 months, they would not use Cutera trade secrets to solicit Cutera’s employees

25   to leave their Cutera employment.

26          14.     Cutera is headquartered in California and its main computer servers and files are

27   located in California. Cutera stores confidential information and trade secrets on these computer

28   servers.

     COMPLAINT                                         -4-                                    11361759_1.doc
      Case 2:20-cv-00235-KJM-DB Document 1 Filed 01/31/20 Page 5 of 18

 1           15.       Cutera also maintains a database to manage sales contacts and data on

 2   www.salesforce.com. This database includes information regarding past sale activity and

 3   potential leads on new sales. The database contains contact information, previously sold

 4   products, potential interest in new products, prior sales, potential new sales, status and other

 5   highly confidential information. The database also contains such information relating to each

 6   Cutera sales representative, including the employee’s contact information. The information that

 7   Cutera keeps on this database is confidential, proprietary, valuable, and key to the success of

 8   Cutera and its sales employees.

 9           16.       Cutera’s sales employees and managers, including the Former Cutera Employees,

10   regularly access data contained on www.salesforce.com servers. In addition, in their respective

11   roles at Cutera, during their employment with Cutera, each of the Former Cutera Employees had

12   extensive and regular access to Cutera Trade Secret Information, and regularly utilized such

13   information while performing their job duties at Cutera. Only certain Cutera employees have

14   access to the www.salesforce.com server, and access is password protected.

15           17.       Cutera is informed and believes that Lutronic has put Cutera’s valued Trade

16   Secret Information at risk through its conduct. On information and belief, while Laber was still

17   employed by Cutera and had fiduciary duties to Cutera (as well as a duty of loyalty), Laber

18   accessed key Cutera Trade Secret Information and documents on Cutera’s computer system to

19   use not for Cutera’s benefit, but for the benefit of Defendant Lutronic. Plaintiff is informed and

20   believes, and thereon alleges, that Laber engaged in such unlawful conduct with Lutronic’s full

21   knowledge and support. Lutronic has acquired and threatens to gain further access to Cutera’s

22   Trade Secret Information by engaging in a concerted, targeted campaign to raid key members of

23   Cutera’s sales organization.

24           18.       The Trade Secret Information Cutera has developed and possesses includes, but

25   is not limited to:

26                    Cutera’s confidential customer contract information, including current and
27                     prospective customer names and contact information compiled through internal

28                     research, sales lead and call information and records, confidential information

     COMPLAINT                                           -5-                                    11361759_1.doc
     Case 2:20-cv-00235-KJM-DB Document 1 Filed 01/31/20 Page 6 of 18

 1               related to undisclosed pricing, historical quote history, discount information,

 2               payment terms offered to customers or potential customers, reasons for changes to

 3               quotes, analyses of customer demands, preferences, feedback and needs, previous

 4               discussions with customers, regarding prior and potential new projects, and

 5               proposed technical engineering specification stored on Cutera computers, servers,

 6               information related to product reliability and warranty information, and Cutera’s

 7               salesforce.com database;

 8              Cutera employee information not available to the public or to its competitors,
 9               including the names, addresses, telephone numbers, qualifications, experience,

10               sales track record, incentive compensation, compensation expectation, and other

11               valuable information pertaining to these employees;

12              Cutera’s confidential sales reports containing detailed customer pricing
13               information for specific customers, customer discounting information, and

14               ordering information for Cutera products;

15              Cutera’s confidential market analysis and forecasting reports containing
16               proprietary analyses of specific market trends, market pricing information trends,

17               and target markets for selling Cutera products based on market conditions and

18               financial analysis;

19              Cutera business analysis reports containing multi-year strategic plans, marketing
20               plans, and projections for targeting and expansion of specific markets for selling

21               Cutera products;

22              Cutera price and cost information, including current manufacturing and vendor
23               costs, labor costs, overhead, profit margins, employee salaries, employee bonus

24               and/or commissions information; and

25              Cutera product information, including product specifications and features,
26               development plans, including for new products, new product launch dates and

27               schedules, pipelines, product reliability information, and roadmaps.

28

     COMPLAINT                                     -6-                                      11361759_1.doc
      Case 2:20-cv-00235-KJM-DB Document 1 Filed 01/31/20 Page 7 of 18

 1          19.     Said Trade Secret Information serves to create a competitive advantage for

 2   Cutera. If a competitor impermissibly obtained or misappropriated the Trade Secret Information,

 3   the competitor could, without investing the significant time and effort expended by Cutera, gain

 4   an unlawful and unfair advantage over Cutera.

 5          20.     Cutera has never authorized any of the Former Cutera Employees to retain or use

 6   any of Cutera’s Trade Secret Information following the termination of their services for Cutera.

 7   It also never authorized any of the Former Cutera Employees to disclose such information to any

 8   non-Cutera employees, or other persons or entities. Cutera certainly never authorized any of the

 9   Former Cutera Employees to use any of its Trade Secret Information in connection with their

10   work at Lutronic or to solicit other Cutera employees.

11          21.     Despite their agreement not to take Cutera’s Trade Secret Information upon the

12   termination of their employment, but to instead return such information, Cutera is informed and

13   believes that prior to their departure, one or more of the Former Cutera Employees secured such

14   information for their use to advantage Defendant Lutronic, and Lutronic currently possess Cutera

15   proprietary and trade secret information. Despite being asked to do so, the Former Cutera

16   Employees have refused to return Cutera’s Trade Secret Information or represent to Cutera that

17   they do not possess such information.

18          22.     Plaintiff is informed and believes, and thereon alleges, that at least one Former

19   Cutera Employee, Laber accessed Cutera’s salesforce.com database to obtain confidential Cutera

20   employee contact information to use in soliciting employees for the benefit of Lutronic, and sent

21   that information to his personal email. Each of the Former Cutera Employees retained and did

22   not return Cutera proprietary or trade secret information, and Plaintiff is informed and believes,

23   and thereon alleges, that they have used such information for the benefit of Lutronic.

24          23.     Plaintiff is informed and believes, and thereon alleges, that at least one of the

25   Former Cutera Employees, Ms. Kim, attempted to access Cutera’s salesforce.com database

26   following her separation from employment for the purpose of obtaining Cutera Trade Secret

27   Information.

28          24.     Plaintiff is informed and believes, and thereon alleges, that Defendant Lutronic

     COMPLAINT                                         -7-                                     11361759_1.doc
      Case 2:20-cv-00235-KJM-DB Document 1 Filed 01/31/20 Page 8 of 18

 1   has not only used Cutera Trade Secret Information to solicit and hire Cutera employees, it has

 2   hired the Former Cutera Employees and other Cutera employees for the purpose of obtaining

 3   Cutera’s Trade Secret Information. Upon information and belief, Defendant Lutronic instructed

 4   and/or encouraged the Former Cutera Employees, directly or indirectly, to deliver Cutera Trade

 5   Secret Information to Lutronic to use for hiring purposes or otherwise. Moreover, Plaintiff is

 6   informed and believes, and thereon alleges, that Defendant Lutronic sought to misappropriate

 7   Cutera Trade Secret Information in order to secure an unfair advantage over Cutera, and for the

 8   purpose of competing against Cutera.

 9           25.     Plaintiff is informed and believes, and thereon alleges, that as a result of its hiring

10   of the Former Cutera Employees, Defendant Lutronic has misappropriated, and threatens to

11   misappropriate, Cutera Trade Secret Information, and continues to do so in order to damage and

12   secure an unfair advantage over Cutera. Accordingly, Cutera seeks to enjoin Lutronic from

13   using Cutera Trade Secret Information; to recover from Lutronic its Trade Secret Information;

14   and to enjoin Lutronic from obtaining or enjoying any commercial advantage from its

15   misappropriation of Cutera’s Trade Secret Information.

16           26.     In committing the acts described above, Defendant Lutronic acted with malice,

17   with the deliberate intent to injure Plaintiff and further its own interests with conscious disregard

18   for the applicable law, the protection of Cutera Trade Secret Information, and Plaintiff’s property

19   rights, thereby warranting an award of exemplary damages in an amount appropriate to punish

20   Lutronic and to deter it from engaging in similar misconduct.

21           27.     As a result of Lutronic’s unlawful actions, Plaintiff has suffered, or will suffer,

22   irreparable harm and substantial actual damages, including, but not limited to, the costs and

23   attorney fees in enforcing applicable California law relating to unfair competition, as well as lost

24   business and profits as a result of: (a) Defendant’s usurpation of Plaintiff Cutera’s business

25   opportunities; (b) the unauthorized use or disclosure of Cutera’s Trade Secret Information; and

26   (c) additional costs incurred to maintain Cutera’s profitable relationships with its customers,

27   actual or potential.

28

     COMPLAINT                                          -8-                                      11361759_1.doc
      Case 2:20-cv-00235-KJM-DB Document 1 Filed 01/31/20 Page 9 of 18

 1                                           First Cause of Action

 2        (Misappropriation of Trade Secrets in Violation of the Uniform Trade Secrets Act)

 3              28.   Plaintiff re-alleges and incorporates by reference each and every allegation

 4   contained in paragraphs 1 through 27 of this Complaint.

 5              29.   As set forth above, Plaintiff possesses certain trade secret information including,

 6   but not limited to, the Trade Secret Information. This Trade Secret Information constitutes

 7   “trade secrets” under California’s Uniform Trade Secrets Act, Cal. Civ. Code §§ 3246, et seq.

 8   At all relevant times, Cutera has owned said trade secrets.

 9              30.   Cutera’s trade secrets, including the Trade Secret Information, derive independent

10   economic value from not being generally known to the public or to other persons who can obtain

11   economic value from their disclosure or use.

12              31.   Plaintiff has made reasonable efforts to preserve the confidentiality of its trade

13   secrets, including as set forth above in Paragraphs 12 through 13.

14              32.   As described above, Defendant Lutronic has actually used or disclosed, and/or

15   threatens to use or disclose, Cutera’s Trade Secret Information without Cutera’s authorization,

16   and has done so with knowledge. Defendant has used Cutera’s Trade Secret Information to

17   solicit Cutera’s employees, and has also solicited Cutera’s employees for the purpose of

18   obtaining and using Cutera Trade Secret Information to gain an unfair advantage in competing

19   against Cutera. Lutronic has misappropriated Cutera’s Trade Secret Information, and threatens

20   to do so, notwithstanding its understanding that the Former Cutera Employees acquired Cutera’s

21   Trade Secret Information under circumstances giving rise to a duty to maintain its secrecy.

22   Lutronic has obtained Cutera’s Trade Secret Information from the Former Cutera Employees,

23   and not from generally available information or through its own independent research and

24   efforts.

25              33.   Lutronic’s actual and threatened use or disclosure of Cutera’s Trade Secret

26   Information is in direct violation of Lutronic’s legal obligations to Cutera.

27              34.   Upon information and belief, Defendant Lutronic has gained, or will gain,

28   substantial benefit from its actual, or threatened, misappropriation of Cutera’s Trade Secret

     COMPLAINT                                           -9-                                     11361759_1.doc
     Case 2:20-cv-00235-KJM-DB Document 1 Filed 01/31/20 Page 10 of 18

 1   Information to Cutera’s substantial detriment, including the loss to Cutera of valuable current

 2   and former business relationships and opportunities.

 3          35.       Defendant Lutronic’s wrongful conduct in misappropriating Plaintiff’s trade

 4   secrets constitutes both actual and threatened misappropriation of Plaintiff’s trade secrets under

 5   California Civil Code §§ 3426-3426.11.

 6          36.       As a result of Defendant’s unlawful conduct, Plaintiff’s Trade Secret Information

 7   has been actually compromised and is substantially threatened through its further use and/or

 8   dissemination.

 9          37.       As a direct, proximate and foreseeable result of Defendant’s misappropriation of

10   trade secrets, actual or threatened, Plaintiff has been damaged in an amount not yet ascertained,

11   but in any event in excess of the jurisdictional minimum of this Court.

12          38.       Defendant’s unlawful actions were willful and malicious, and with the deliberate

13   intent to injure Plaintiff’s business, thereby entitling Plaintiff to exemplary damages and/or

14   attorneys’ fees to be proven at trial pursuant to California Civil Code § 3246.3(c).

15          39.       Cutera is entitled to an order requiring Lutronic, its agents, employees, and all

16   persons acting in concert with Lutronic, from using or disclosing, or threatening to use or

17   disclose, Cutera’ Trade Secret Information, and restraining Lutronic from obtaining any benefit

18   from its wrongful possession and use of those trade secrets. Unless enjoined by this Court, said

19   misappropriation of trade secrets, actual or threatened, will cause great and irreparable injury to

20   Plaintiff, and Plaintiff has no adequate or other remedy at law for such acts and threatened acts.

21                                         Second Cause of Action

22        (Misappropriation of Trade Secrets in Violation of the Defend Trade Secrets Act)

23          40.       Plaintiff re-alleges and incorporates by reference each and every allegation

24   contained in paragraphs 1 through 39 of this Complaint.

25          41.       As set forth above, Plaintiff possesses certain trade secret information including,

26   but not limited to, the Trade Secret Information. This Trade Secret Information constitutes

27   “trade secrets” under the Defend Trade Secrets Act, 18 U.S.C. § 1836 (the “DTSA”). At all

28   relevant times, Cutera has owned said trade secrets.

     COMPLAINT                                          -10-                                     11361759_1.doc
     Case 2:20-cv-00235-KJM-DB Document 1 Filed 01/31/20 Page 11 of 18

 1          42.       Cutera’s trade secrets, including the Trade Secret Information, derive independent

 2   economic value from not being generally known to the public or to other persons who can obtain

 3   economic value from their disclosure or use.

 4          43.       Plaintiff has made reasonable efforts to preserve the confidentiality of its Trade

 5   Secret Information, including as set forth above in Paragraphs 12 through 13.

 6          44.       As described above, Defendant Lutronic has actually used or disclosed, and/or

 7   threatens to use or disclose, Cutera’s trade secrets without Cutera’s authorization, and has done

 8   so with knowledge. Defendant has used Cutera’s Trade Secret Information to solicit Cutera’s

 9   employees, and has also solicited Cutera’s employees for the purpose of obtaining and using

10   Cutera Trade Secret Information to gain an unfair advantage in competing against Cutera.

11   Lutronic has misappropriated Cutera’s Trade Secret Information, and threatens to do so,

12   notwithstanding its understanding that the Former Cutera Employees acquired Cutera’s Trade

13   Secret information under circumstances giving rise to a duty to maintain its secrecy. Lutronic

14   has obtained Cutera’s Trade Secret Information from the Former Cutera Employees, and not

15   from generally available information or through its own independent research and efforts.

16          45.       Lutronic’s actual and threatened use or disclosure of Cutera’s trade secrets is in

17   direct violation of Lutronic’s legal obligations to Cutera.

18          46.       Upon information and belief, Defendant Lutronic has gained, or will gain,

19   substantial benefit from its actual, or threatened, misappropriation of Cutera’s Trade Secret

20   Information to Cutera’s substantial detriment, including the loss to Cutera of valuable current

21   and former business relationships and opportunities.

22          47.       Defendant Lutronic’s wrongful conduct in misappropriating Plaintiff’s trade

23   secrets constitutes both actual and threatened misappropriation of Plaintiff’s trade secrets under

24   the DTSA, 18 U.S.C. § 1839(5)(6).

25          48.       As a result of Defendant’s unlawful conduct, Plaintiff’s Trade Secret Information

26   has been actually compromised and is substantially threatened through its further use and/or

27   dissemination.

28          49.       As a direct, proximate and foreseeable result of Defendant’s misappropriation of

     COMPLAINT                                          -11-                                    11361759_1.doc
     Case 2:20-cv-00235-KJM-DB Document 1 Filed 01/31/20 Page 12 of 18

 1   trade secrets, actual or threatened, Plaintiff has been damaged in an amount not yet ascertained,

 2   but in any event in excess of the jurisdictional minimum of this Court.

 3           50.     Defendant’s unlawful actions were willful and malicious, and with the deliberate

 4   intent to injure Plaintiff’s business, thereby entitling Plaintiff to exemplary damages and/or

 5   attorneys’ fees to be proven at trial pursuant to 18 U.S.C. § 1836.

 6           51.     Cutera is entitled to an order requiring Lutronic, its agents, employees, and all

 7   persons acting in concert with Lutronic, from using or disclosing, or threatening to use or

 8   disclose, Cutera’ Trade Secret Information, and restraining Lutronic from obtaining any benefit

 9   from its wrongful possession and use of those trade secrets. Unless enjoined by this Court, said

10   misappropriation of trade secrets, actual or threatened, will cause great and irreparable injury to

11   Plaintiff, and Plaintiff has no adequate or other remedy at law for such acts and threatened acts.

12                                          Third Cause of Action

13                 (Racketeer Influenced and Corrupt Organizations Act ("RICO"))

14           52.     Plaintiff re-alleges and incorporates by reference each and every allegation

15   contained in paragraphs 1 through 51 of this Complaint.

16           53.     Defendant Lutronic has violated RICO by conducting the affairs of a criminal

17   enterprise through a pattern of racketeering activity to the injury of Cutera’s business and property.

18   18 U.S.C. §§ 1961-1968.

19           54.     Defendant Lutronic is an enterprise under RICO. 18 U.S.C. § 1961(4).

20           55.     As set forth above, including in paragraphs 1 through 51, Lutronic has engaged in

21   conduct in violation of RICO, including its unlawful misappropriation of trade secrets under the

22   California Uniform Trade Secrets Act, as well as the DTSA.

23           56.     Defendant Lutronic, as set forth above, has engaged in a pattern of racketeering

24   activity in violation of RICO. 18 U.S.C. § 1961(1). Said pattern includes, but is not limited to

25   (i) stealing, or without authorization appropriating, taking, carrying away, or concealing, or by

26   fraud, artifice, or deception obtaining Cutera’s Trade Secret Information; (ii) without

27   authorization copying, duplicating, downloading, uploading, delivering, communicating or

28   conveying Cutera’s Trade Secret Information; (iii) receiving or possessing Cutera’s Trade Secret

     COMPLAINT                                          -12-                                      11361759_1.doc
     Case 2:20-cv-00235-KJM-DB Document 1 Filed 01/31/20 Page 13 of 18

 1   Information, knowing that trade secret information to have been stolen or appropriated, obtained,

 2   or converted without authorization; (iv) attempting to engage in the wrongful conduct referenced

 3   in (i) to (iii); and/or (v) conspiring with others, including the Former Cutera Employees, to

 4   engage in the wrongful conduct referenced in (i) to (iii).

 5                                         Fourth Cause of Action

 6                            (Tortious Interference with Contractual Relations)

 7          57.     Plaintiff re-alleges and incorporates by reference each and every allegation

 8   contained in paragraphs 1 through 55 of this Complaint

 9          58.     Plaintiff enjoyed valid and binding contracts with each of its employees, including

10   the Former Cutera Employees, which included an obligation that each Former Cutera Employee

11   not disclose Cutera Trade Secret Information to third parties in any manner that is not in Cutera’s

12   interest or in a way that may harm Cutera.

13          59.     Plaintiff also enjoyed valid and binding contracts with Messrs. Laber, Baker and

14   Yannocone pursuant to which these Former Cutera Employees agreed that during the term of

15   their employment with Cutera they would not engage in any other employment, occupation,

16   consulting or other business activity directly related to the business in which Cutera was

17   involved, and would not engage in any other activities that conflicted with the employee’s

18   obligations to Cutera.

19          60.     Plaintiff is informed and believes, and thereon alleges, that Defendant Lutronic

20   was fully aware that the Former Cutera Employees were parties to said valid and binding written

21   contracts with Plaintiff Cutera.

22          61.     Plaintiff is informed and believes, and thereon alleges that, with knowledge that

23   the Former Cutera Employees had existing employment contracts with, and duties to, Cutera,

24   Defendant Lutronic intentionally induced the Former Cutera Employees to breach their

25   obligations to Cutera, and to instead provide Cutera Trade Secret Information to Lutronic

26   (including while they were still employed by Cutera), thereby violating their duties to Cutera.

27          62.     As a result of the wrongful and unlawful actions of Defendant Lutronic, as set

28   forth above, the Former Cutera Employees did violate their duties to Cutera by providing Cutera

     COMPLAINT                                         -13-                                   11361759_1.doc
     Case 2:20-cv-00235-KJM-DB Document 1 Filed 01/31/20 Page 14 of 18

 1   Trade Secret Information to Lutronic (including while they were still employed by Cutera), in

 2   violation of the terms of their relevant employment agreements with Cutera.

 3          63.     As a direct and proximate result of the wrongful and unlawful actions of

 4   Defendant Lutronic, Cutera has suffered and continues to suffer irreparable harm, including but

 5   not limited to, the loss of goodwill, loss of Trade Secret Information, loss of relationships with

 6   employees and customers, and loss of competitive advantage, income, revenue, customers and/or

 7   profits, and other damages in an amount to be proven at trial, but in any event, in excess of the

 8   jurisdictional minimum of this Court.

 9          64.     Cutera has no adequate remedy at law and is entitled to appropriate injunctive

10   relief, and the wrongful acts of Lutronic, as more fully described above, will continue unless

11   enjoined.

12          65.     Because the above-described conduct was willful, wanton, malicious and

13   oppressive, Plaintiff is also entitled to an award of exemplary damages against Defendant.

14                                         Fifth Cause of Action

15                   (Tortious Interference with Prospective Economic Advantage)

16          66.     Cutera hereby realleges and incorporates herein by reference each and every

17   allegation of paragraphs 1 through 64, inclusive as though fully set forth herein.

18          67.     Cutera also enjoyed valuable and profitable contractual relationships and

19   prospective contractual relationships with the above-referenced employees that Lutronic and

20   Laber caused to terminate their relationships with Cutera.

21          68.     Defendant was fully aware that Cutera expected to enjoy future business

22   relationships with the employees in question. Said continued business relationships represent a

23   probable future economic benefit or advantage to Cutera.

24          69.     Cutera is informed and believes, and thereon alleges, that notwithstanding such

25   knowledge, Defendant Lutronic used illegal and wrongful actions and methods to interfere with

26   such prospective economic advantage and induce the Cutera employees in question to terminate

27   their business relationships with Cutera, and instead do business, directly or indirectly, with

28   Lutronic and/or its affiliates. Said independent acts of wrongdoing are set forth in this

     COMPLAINT                                         -14-                                      11361759_1.doc
     Case 2:20-cv-00235-KJM-DB Document 1 Filed 01/31/20 Page 15 of 18

 1   Complaint, and include, but are not limited to unfair competition and aiding and abetting

 2   (including their fraudulent conduct and efforts to induce Cutera employees to breach their

 3   fiduciary duties and/or their duty of loyalty to Cutera and intentionally injuring Cutera’s ability

 4   to retain the Cutera employees in question.

 5            70.   As a direct and proximate result of Lutronic’s wrongful and unlawful actions,

 6   Cutera has suffered and continues to suffer numerous harms, including but not limited to

 7   substantial costs incurred in filling or attempting to fill vacancies created by the departure of the

 8   Cutera employees, the loss of the technical competency and expertise that resided with each

 9   employee that terminated his or her employment relationship with Cutera, and other damages in

10   an amount to be proven at trial, but in any event in excess of the jurisdictional minimum of this

11   Court.

12            71.   As a result of Defendant’s intentional interference with these relationships and

13   business expectancies, Cutera has been injured irreparably.

14            72.   Each of these acts was done willfully and maliciously by Defendant, with the

15   deliberate intent to injure Cutera’s business, thereby entitling Cutera to exemplary damages

16   and/or attorneys’ fees to be proven at trial;

17                                          Sixth Cause of Action

18                                          (Unfair Competition)

19            73.   Cutera hereby realleges and incorporates herein by reference each and every

20   allegation of paragraphs 1 through 70, inclusive as though full set forth herein.

21            74.   Defendant conspired to and did commit multiple acts of unfair competition as

22   defined by Business and Professions Code section 17200, by, inter alia, (a) misappropriating

23   Cutera Trade Secret Information; (b) interfering with Cutera’s actual and prospective economic

24   relations, and (c) aiding and abetting the above reference wrongful conduct on the part of the

25   Former Cutera Employees in order to obtain a competitive advantage over Cutera in the

26   marketplace.

27            75.   Defendant’s unlawful and unfair business practices, described above, presents a

28   continuing violation of various statutes as cited above.

     COMPLAINT                                         -15-                                     11361759_1.doc
     Case 2:20-cv-00235-KJM-DB Document 1 Filed 01/31/20 Page 16 of 18

 1          76.     Cutera is informed and believes that Defendant will continue to perpetrate these

 2   acts in violation of public policy, to the detriment of the public at large, including Cutera, unless

 3   this Court orders Defendant, as well as those acting in concert with Defendant, to cease and

 4   desist. Pursuant to Business and Professions Code sections 17203 and 17204, Cutera is entitled

 5   to temporary and permanent injunctive relief enjoining Defendant from engaging in further

 6   conduct constituting unfair competition, and requests that the Court award Cutera its attorneys’

 7   fees pursuant to California Code of Civil Procedure section 1021.5.

 8          77.     As a result of their unlawful and unfair conduct herein alleged, Defendant has

 9   damaged Cutera’s business reputation, good will, and client relationships in an amount to be

10   determined at trial.

11                                        Seventh Cause of Action

12                                          (Aiding and Abetting)

13          78.     Cutera hereby realleges and incorporates herein by reference each and every

14   allegation of paragraphs 1 through 75, inclusive as though fully set forth herein.

15          79.     Upon information and belief, Lutronic knew that Laber and the other Cutera

16   Former Employees owed their employer Cutera fiduciary duties and/or a duty of loyalty, and

17   knew that they were breaching said duties by misappropriating Cutera’s Trade Secret

18   Information and also taking steps to orchestrate a mass defection of Cutera’s employees to

19   Lutronic while still employed by Cutera.

20          80.     Despite such knowledge, Lutronic aided and abetted Laber and/or the other

21   Former Cutera Employees in breaching their duties to Cutera. Lutronic provided substantial

22   assistance and actively participated in helping Laber and the other Former Cutera Employees

23   achieve their desired outcome in their efforts to misappropriate Cutera’s Trade Secret

24   Information and to orchestrate a mass defection to Lutronic, and in doing so breaching their

25   duties to Cutera. Lutronic specifically intended to facilitate the Former Cutera Employee’s

26   wrongful conduct.

27          81.     As a result of said aiding and abetting and the resulting breach of fiduciary duties

28   and/or duty of loyalty by Laber and the Former Cutera Employees, Cutera has suffered and

     COMPLAINT                                         -16-                                     11361759_1.doc
     Case 2:20-cv-00235-KJM-DB Document 1 Filed 01/31/20 Page 17 of 18

 1   continues to suffer numerous harms, including but not limited to substantial costs incurred

 2   created by the departure of the Former Cutera Employees, the loss of the technical competency

 3   and expertise that resided with each employee that terminated his or her employment relationship

 4   with Cutera and the resulting loss of profits that Cutera would have otherwise enjoyed had the

 5   Former Cutera Employees remained with Cutera, and other damages in an amount to be proven

 6   at trial, but in any event in excess of the jurisdictional minimum of this Court.

 7          82.     Because the above-described conduct was willful, wanton, malicious and

 8   oppressive, Cutera is also entitled to an award of exemplary damages against Lutronic.

 9                                        PRAYER FOR RELIEF

10          WHEREFORE, Plaintiff Cutera prays that judgment be entered in its favor and against

11   Defendant as follows:

12          1.      Compensatory damages according to proof;

13          2.      For a temporary restraining order, and preliminary and permanent injunction, as

14   follows: (a) compelling Defendant to immediately return to Plaintiff all of Plaintiff’s Trade

15   Secret Information and property; (b) enjoining Defendant, their agents, servants, employees and

16   all other persons in privity or acting in concert with Defendant, or any of them, from directly or

17   indirectly using or disclosing, or attempting to use or disclose, any of Plaintiff’s Trade Secret

18   Information; (c) ordering Lutronic to account for all gains, profits, and advantages it has derived

19   from its misappropriation of Plaintiff’s trade secrets; (d) prohibiting Defendant from directly or

20   indirectly threatening to or interfering with Plaintiff’s current customers, prospects or employee

21   relationships; (f) enjoining Defendant from using or threatening to use Cutera Trade Secret

22   Information to solicit, directly or indirectly, any current employee of Plaintiff to leave his or her

23   employment with Plaintiff; (h) ordering Defendant to return to Plaintiff immediately all copies

24   and electronic media, including, but not limited to, original copies of any emails, documents,

25   records, files or computer disks removed, obtained, or otherwise derived from Plaintiff’s offices

26   or any other Plaintiff network, including but not limited to, information pertaining to Plaintiff’s

27   Trade Secret Information; (i) enjoining Defendant from retaining on any computer, electronic

28   media or storage device, personal data assistant, cellular or other telephone, or any other form of

     COMPLAINT                                         -17-                                     11361759_1.doc
     Case 2:20-cv-00235-KJM-DB Document 1 Filed 01/31/20 Page 18 of 18

 1   electronic or recording or storage device, any information that was removed, obtained, or

 2   otherwise derived from Plaintiff’s offices or any other network of Plaintiff, or any work

 3   performed by the Former Cutera Employees while employed by Plaintiff or doing work for

 4   Cutera while employed by Cutera; (j) other injunctive relief, including appointment of a special

 5   master to oversee Defendant Lutronic to ensure that it does not use or disclose Plaintiff’s Trade

 6   Secret Information;

 7          3.      An order compelling repayment of all compensation received by the Former

 8   Cutera Employees;

 9          4.      The imposition of a constructive trust for the benefit of Plaintiff upon (i) all

10   Cutera Trade Secret Information misappropriated, converted, or used by any of the Former

11   Cutera Employees in violation of any contractual agreement with, or duty owed to, Cutera,

12   including but not limited to profits or, equity interests in, and/or increase in the value of any

13   equity interests in, Lutronic, derived from any breach of any contract with Cutera that was

14   induced by Lutronic, from the breach of any fiduciary duty or duty of loyalty to Cutera that was

15   induced or ratified by Lutronic, or from any misappropriation of Cutera Trade Secrets by

16   Lutronic and/or its employees or agents;

17          5.      Exemplary damages;

18          6.      Interest at the maximum legal rate on all sums awarded;

19          7.      Reasonable attorneys’ fees as permitted by agreement or law;

20          8.      All costs of suit herein; and

21          9.      Such other and further relief as the Court deems just and proper.

22   Dated: January 31, 2020                             WILSON SONSINI GOODRICH & ROSATI
                                                         Professional Corporation
23

24
                                                         By:     /s/ Ulrico S. Rosales________________
25                                                                    Ulrico S. Rosales
                                                                      Meaghan Snyder
26
                                                              Telephone: 650.493.9300
27                                                            Email: rrosales@wsgr.com

28                                                            Attorneys for Plaintiff
                                                              CUTERA, INC.
     COMPLAINT                                         -18-                                      11361759_1.doc
